DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Response to Amendment
Claims 1, 16 and 26 have been amended.

Response to Arguments
Regarding 35 USC 103 rejections, Applicant’s arguments have been fully considered and are found to be unpersuasive. 
Regarding applicant’s Remarks on pg 11-16, Applicant asserts Raviv fails to disclose “a snapshot of the metadata of the social media account at a point in time.” Examiner respectfully disagrees with applicant’s assertions. Raviv discloses in paragraph 0076-0082 monitoring the values of a user’s profile to perform comparisons of changes to the previous profile values. The storage of the previous profile values is mapped to a snapshot of the metadata in a particular point in time.

"responsive to the change to the social media account not being approved by the at least one system administrator, reverting an effect of the change to the social media account, the reverting including putting a setting of the social media account back to an original authorized setting in the normative base line."
Examiner respectfully disagrees with applicant’s argument for the following reasons. On page 16 of the remarks, Applicant argues that the user-submitted text is not a change to the social media account. Steinberg paragraph 0109 discloses the monitoring and detection of Facebook profiles and profile statues. The modification of a profile and status are a portion of an account. Thus, Steinberg discloses “a change to the social media account”.
Applicant further argues that the user modifying the social media account is not a system administrator. Under the ordinary meaning of the term “system administrator”, a Facebook user is a system administrator. Each user is granted the rights to control viewing of the user’s profile, establish and terminate user relationships and grant access for their profile to be searchable. Applicant’s specification and claims have failed to articulate any patentable difference between the recited term “system administrator” and a social media user.  However, Steinberg further discloses an overseer in paragraph 0137 that is different from the user, which monitors the user’s activities and responses to DSS notifications.  
In response to issue 3) on page 16 of the Remarks, Steinberg paragraph 0126 discloses the user is presented the options to remove the content or ignore the warning. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the system administrator is not the person who made the change) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding issue 4, Applicant asserts Steinberg fails “the removal of the user-submitted text does not revert "an effect" of the user-submitted text to the social media account.” Steinberg in paragraph 0121 disclose the Facebook’s settings and content are analyzed in the determination of whether DSS rule is violated. The disclosure suggests that remediation is taken when “problematic items” are detected. Paragraph 0121 further discloses an example of removing “problematic content”. The removal of inappropriate content or post is reverting an effect of a change. Thus, applicant’s argument is unpersuasive. 
In response to applicant's arguments on page 19-21 of the Remarks against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 19 of the Remarks dated July 7, 2020, applicant asserts the prior cited art fails to disclose the claim invention because the teaching of Steinberg is directed to 
Examiner respectfully disagrees with applicant’s asserts that the combination of Raviv, Steinberg and Chow fails to disclose “and responsive to the change to the social media account not being approved by the at least one system administrator, reverting an effect of the change to the social media account, the reverting including putting a setting of the social media account back to the original authorized setting in the normative baseline.” 
Steinberg discloses in paragraph 0126 a user is provided with options to modify or remove content in rule violation. The selection of the remove option is mapped to the disapproval from the administrator. Paragraph 0121- disclose evaluating the settings of a Social media account to determine whether they violate the DSS rules. Para 0134- discloses prompting the user to change privacy setting that violated a rule that governs acceptable social media content. Steinberg suggest remedying changes to the social network by removing content and posts but fails to explicitly recite reverting settings. Chow discloses paragraph 0057detecting changes from an unauthorized user and reverting the unauthorized changes. One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Chow for rolling back changes to the social media accounts of the Raviv/Steinberg system to produce the predictable result of rolling back changes in response to an administrator’s rejection of changes to a social media setting. The Raviv/Steinberg disclose the method of comparing settings to 
                              
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 7, 13, 16-17, 19, 23 and 26-27  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv U.S. Patent Application Publication 2012/0297477 in view of Steinberg et al. U.S. Patent Application Publication 2013/0340089 in view of Chow U.S. Patent Application Publication 2010/0058462.
Claims 1, 16 and 26 
	Raviv discloses
A computer implemented method, comprising: 

the data set containing a snapshot of metadata of the social media account at a point in time (para 0030- discloses the profile data used to establish the baseline, Para 0016 disclose monitoring the changes to a profile picture [which is metadata as defined by the Applicant’s specification], The monitoring the consistency of a profile compares the changes to previous values to determine whether such changes are appropriate) 
rules governing authorized and unauthorized changes to the social media account (para 0014- discloses monitoring for prohibited content in user profiles statuses, Para 0016- monitors the change a profile or an entry to a profile, para 0030-  metadata that is monitored in the baseline, para 0077-0083-checks profile for contradictory information to baseline [previous profile data])
monitoring, by the computer, the social media account (para 0010- monitoring of a profile of a social media profile [mapped to account]), the monitoring utilizing the normative baseline defined by the computer (para 0077- compares profile to a previous profile, para 0091-computer system) and 
querying the social network for at least the metadata of the social media account on a periodic basis (para 0045- disclose monitoring social networking data, by definition constantly monitoring [para 0028] is periodic.)

detecting, by the computer based at least on the metadata of the social media account from the social network, a change to the social media account from the social network (para 0077- discloses auditing the users profile to detect changes, the previous profile is mapped to the claim limitations baseline, para 0030- is metadata that is monitored in the baseline.);
determining, by the computer, whether the change to the social media account is authorized (Para 0077- compares the change to previous profile to determine whether the change is authorized. Authorization is based on a deviation from the baseline, which is mapped to the previous profile. Also para 0065-0069), the determining comprising: 
comparing the change to the social media account to the normative base line defined by the data set (para 0077- discloses auditing the users profile to detect changes. Profile information is compared to previous profile)
identify whether the changes represents a deviation from the normative baseline (para 0077- the change contradicts the previous profile and is determined to be an anomaly)
Raviv para 0091- discloses a processor, memory and code. 
Although Raviv discloses substantial limitations of the claimed invention, it fails to explicitly disclose
the rules include a rule identifying a content type or data element that is allowed for the social media account 

the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the data element that is not allowed for the social media account;
in response to a determination that the change to the social media account is not authorized based on an identification of the deviation from the normative base line,
removing unauthorized content from the social media account;
requesting approval of the change by generating and sending a notification through an electronic communication to at least one system administrator for approving the change to the social media account; 
and responsive to the change to the social media account not being approved by the at least one system administrator, reverting an effect of the change to the social media account, the reverting including putting a setting of the social media account back to the original authorized setting in the normative baseline.
In an analogous art, Steinberg discloses
the rules governing authorized and unauthorized changes (para 0102- discloses rules applied to the social media accounts, para 0105- if the user want to secure his Facebook only, for example, in step 1360 the system will scan the Facebook wall, configuration, newsfeed, timeline, friend list, friend pages, comments, and other parts of Facebook looking for items that match any of the rules the user either configured or that come in the default configuration.  If the configured system supports spidering it will do so as well.  In step 1370, the DSS presents the user with results of its scans and crawls, 
the rules include a rule identifying a content type or data element that is allowed for the social media account (para 0154- 0155 -types of data to analyze and restrict through rules)
the comparing including applying the rules to the change to the social media account (fig. 17, item 1750- compares the rules to the user’s posts. The posts are a portion of the social media account);
the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the data element that is not allowed for the social media account ( fig. 17, item 1760- violation detected );
in response to a determination that the change to the social media account is not authorized based on an identification of the deviation from the normative base line,
removing unauthorized content from the social media account (para 0126- in response to a violation, content is removed);
requesting approval of the change by generating and sending a notification through an electronic communication to at least one system administrator for approving the change to the social media account (para 0126-providers the user with options to ignore (mapped to approve), modify or remove content in rule violation, also see para 0137- notification is sent to overseer ); 

One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using rules based monitoring for social networking accounts with the Raviv system to produce the predictable results of controlling social networking accounts with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
Although Raviv/Steinberg discloses substantial limitations of the claimed invention, it fails to explicitly disclose
the reverting including putting a setting of the social media account back to the original authorized setting in the normative baseline.
In an analogous art, Chow discloses
the reverting including putting a setting of the account back to the original authorized setting in the normative baseline (Paragraph 0057 disclose rolling back 
One of ordinary skill in the art at the time of the invention would find it obvious to utilize the teachings of Chow for rolling back changes to the social media accounts of the Raviv/Steinberg system to produce the predictable result of rolling back changes in response to an administrator’s rejection of changes to a social media setting. One of ordinary skill in the art at the time of the invention would be motivated to combine Chow with the system of Raviv/Steinberg to enable to administrator to restore a compliant social media presence for a business user. 
Claims 2, 17 and 27,
wherein monitoring the social media account includes making an application programming interface (API) call to a third party social networking service of the social network (Steinberg para 0038-utlizing the social media APIs) and wherein the metadata gathered  includes at least one of account settings (Steinberg para 0121- settings), profile images (Raviv para 0016), configuration information, a list of users with administrative rights, a list of detailed permissions for each user in the list of users, addresses, URLs, display names (Steinberg para 0130- scan list of followers), or identifiers(Steinberg para 0130- scan list of followers).
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using APIs to monitoring for social networking accounts with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary 
Claims 7 and 19,
	wherein the electronic communication comprises email, text message (Steinberg para 0145-text message), instant message or message on the social media account. 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Steinberg for using monitoring for social networking account messages with the Raviv system to produce the predictable results of monitoring social networking accounts via APIs with user-defined rules. One of ordinary skill in the art at the time of the invention would be motivated to combine Raviv and Steinberg to protect company reputations from employee actions. (Steinberg para 0138)
Claims 13 and 23 
 wherein the social media account is owned by an enterprise or company (Raviv para 0027- Twitter, Facebook) and wherein the social media account is hosted by a third-party social networking platform (Raviv fig. 3- Social network, para 0053- Facebook).

Claims  8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow and further in view of Gross et al. U.S. Patent Application Publication 2011/0231296.
Claims 8 and 20, 
 Although Raviv/Steinberg/Chow disclose substantial limitations of the claimed invention, it fails to explicitly disclose:

In an analogous art, Gross discloses
wherein the dataset further includes machine learning algorithms and data including machine learning training sets (defined in the current application as using aspects of the previous patterns of content including words used, time of day posts are made, social applications used to publish content, geographic locations posts are made, para. 19) that were prepared using aspects of previous patterns of content posted to the social media account (para 0108- he optimizers 628 may use machine learning techniques to recognize patterns in the query data (e.g., from queries 606 and data from the profiler 608) to better determine the interests of a user (e.g., the posts or authors the user will find more interesting or relevant).  In some implementations, the machine learning is trained on the query data and a statistical model is generated to develop classifiers for aspects of the users' interests.  For example, machine learning can analyze terms or phrases in posts viewed by a user, the authors a user follows, and so forth to develop classifiers for user interests.  In some implementations, a user profile is stored that includes such classifiers, which can be used during a search to identify and rank posts and authors that are more likely to be relevant to the user).
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Gross for using machine learning to train the data classifiers with the Raviv/Steinberg/Chow system to produce the predictable result of using machine-learning algorithm to improve the identification of unauthorized changes .

Claims 9, 21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow and further in view of Gentiles et al. U.S. Patent Application Publication 2004/0259633.
Claims 9, 21 and 29, 
A change to the social media account being approved by the at least one system administrator may approve the deviations from the normative base line
 (para 0126- an admin selecting ignore to the notification of a change is effectively equivalent to Accept. Ignoring the notification permits the changes to remain)
 Although Raviv/Steinberg/Chow disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
responsive to the change being approved,
updating the normative base line with the change…to authorize subsequent changes, the subsequent changes having same type as the change 
In an analogous art, Gentile discloses
responsive to the change being approved (para 0086- discloses accepting changes),
updating the normative base line with the change (para 0086- disclose updating the baseline)…to authorize subsequent changes, the subsequent changes having same 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Gentile for updating the base line with the Raviv/Steinberg/Chow system to produce the predictable result of adjusting the base line based on historical approved changes within a social network.  One of ordinary skill in the art at the time of the invention would be motivated to utilize the teachings of Gentile in the combination of Raviv/Steinberg/Chow in order to adapt the monitoring algorithm to the changes authorized by the Administrators.

Claims 4, 18 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow and further in view of Katz (US 2006/0092948).
Claims 4, 18 and 28, 
Although Raviv/Steinberg/Chow disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
the data is an account entity data includes Lightweight Directory Access Protocol (LDAP) user directories.
In an analogous art, Katz discloses
the data is an account entity data includes Lightweight Directory Access Protocol (LDAP) user directories (LDAP server allowing directory-like information to be stored, 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Katz for accessing account entity data stored in a LDAP user directory with the Raviv/Steinberg/Chow system to produce the predictable result of accessing a wide variety of data within a social network.  One of ordinary skill in the art at the time of the invention would be motivated to utilize the teachings of Katz in the combination of Raviv/Steinberg/Chow in order to detect any changes inconsistent with information in the LDAP directory, which is frequently updated.
	  
Claims 10 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raviv/Steinberg/Chow as applied to Claim 1 above, and further in view of Vasishth et al. U.S. Patent Application Publication 2006/0143447.
Claims 10 and 22,
	Although Raviv/Steinberg/Chow disclose substantial limitations of the claimed invention, it fails to explicitly disclose:
monitoring a list of administrative users of the social media account 
In an analogous art, Vasishth discloses
monitoring a list of administrative users of the social media account (para 0041- discloses monitoring a list of administrative users)  
One of ordinary skill in the art at the time of the invention would have found it obvious to combine the teachings of Vasishth for monitoring administrative user lists to detect fraud with the Raviv/Steinberg/Chow system to produce the predictable result of 

Conclusion

Relevant Prior art:
Moeller U.S. Patent Publication 9,069,885- discloses rolling back changes in the event of a hack.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459